 

=
Pog

. Sosmeeu Nesvarct oF New Yor
Fe S GRD goa]

[Meged. oa, kel.

| \erdey rons The Foe Cok \ Yesve ca oder ehrors
. Vere We Gack’ pro wee ae 331 whence Wate We serie ows

pisos

Case 1:18- by. 10836-PGG Document 130 Filed 01/08/20 Page 1 of

  

Onrtes S STATES Westeser (Court

 

  

a one

~~ Ce ons + —_

Morpw & FoR a Nssosvanice WENA BE \Naever OF Nequzee,

Mealh Medan S. Gately C\neredn \\ Leute) ook §o 32.
Fedbert (9 Sraloahe

Shas since Ae 5 UPON 7
oor Dt wmabion We plan recath pours exhiots

a Quy Fed. RE), WACO),
Resped aly ‘RA: \ acco rence wth She § pasonmirtanr ple o> eaten V2

vgs ake Qo) calie nae

Lads, 4E70.S. We AIS, bau, wath he The Cacrin en encele
rece so AAR od ve AE

SEclusUS, poste 2) \neadt se

Mg Soltis SAFC rect ys wy Veo i cotta AN

| Weil coped cncget aM SKA oaks m™ Fides, Deeertao Ty
Ret sate hatte

STE

Re N, Q@R—\DN
Bates aaa Dk
P.O. Rox VB

. “Vere ete) TU ATSOSB

 

 

 
 

pase 1:48-"4v-10836-PGG Document 130 Filed 01/08/20 Page 2 of 5
Bae wAy g

Wecleobisn ob Pin S. Gk EW:

 

 

 

 

 

[clos SMU

 

 

Nu
Yaloniog ety C6

 

 

‘a A can Lachiy S: uh k

 

 

Gea y ostes ch cle, AK-eu- Ane CPG -GWE Chere ve

 

 

Cesg. hy, , carrenty lore The Lhonorelde WS. lish Cod Be

 

 

estg ey Wor Nave)

The adlnern Soba’ Ne ne Clerein The Com
Ov Toho Ms,

TY. Wheder Ne a Tere Cay, Jan beam

 

| ibiedindh st

 

seers n ae ons SAECE Veet
Niger ea hedehe recteelihelye

Legs

 

rors Kaen one CAS Copy oly M40 ovtge Ma. cant Seco meats a

 

| a“ Vis lees ye undde ds Serre wu 4 Edy |
_ te See eine Coxe Sieg Root oe We one Cd cmp 4 Donte be. dl

|
3

SUM recsn)
mu x eee requests) wresarivion SS We oo) lve. peering OD

 

_ Nye cloore Conttrserion

the oe
mesos Exec Le e

 

NS Vedic oe Nk vowel GN eds

 

 

oe ASS vail m
Te Gas.

cob heen exe STD srt dillh cosa

 

lngepaaer em.

 

— — —_

eats | vnibhe Coney. J

 

rods worchls recdwes dy a i
courk Flings dy Ser cre Scanne bythe oo Teme

! rice pells® pci stiles SVU Steer - .
ieee oo Xe ws Excess \) on Decenloe N74) ‘ott
| ST

Rt Gala

 

 
 

 

: Se 1\188¢v-10836-PGG Document 130 Filed 01/08/20 Page 3o0f5
AAR 9

Tos CMO Und Team
— | ¥rom' Merkts S. attest. Ce Ns .! AXE! od)
| Nate! Fadegs December dy 5819
. SA Fo eSeruat JON, A og Nence « eqens Dah or ther less ve

geen

| date Mons Unik Yee a

They tS tovlce well.

| = Sees Te presend macys % Ndton orether

. xh iC eel Ch id, Ve cectt
snqond Fath onder 2 SE ows = ca
Re. let 0) * 5 Sa ecA is rleyekon o. maggie

in the. Cogee SOAS Tonite, abel. NS —cy-AO%26- C66- -SWthy

SONY. Broa ve Fas Buren Een LsIcu 0277S CROW)

Noconber 7h, Ad eK Aw 0S h M FED Tees

. ray WO; MA call, i. Os RUAN tne Deo

Rights Sarwnce Hp S ray
PATRO SCV ery Nence. hevkega

pesado on 2) “

Plecge deine Lemon i odin thee | % Yay ase Weed most
Do Yo ensure We oveldailiiy ob te cloave eAdence. .
hele

| ry G-

“MNebwS. GSA,
~ = Py AS A

 

 
 

TET Mecha S. GteSET, rose cert Wek pursued te We prion
trellenecle dy Verto v.. gen UJ ~ eee Us

— Hessel Fer She

Heu-Aoeee-PaG-Gwe G.D.p, eg “ag Or We Kellow =a une

Case 1:18-cv-10836-PGG Document 130 Filed 01/08/20 Page 4of5 —

CerTRFTChtE oF Qeraren Geeurce,

  

 
 

AY she in he Cone Gates) ys Vural, ale 4g

CA CeMNaus (s¢ RITE CATE OF. Rou eh Sz Rule.

—— Weceedo 1% Ma) WOM

HMC SHO) Wednes

 

@ Dederebian or Me La. rataw| fe Many 1m copeety Pike
2) Neconloe ANY, YONA
(2 Dedere ten SMS. Gates re Cantor Esp ney Were

 

[Precio 2AM;

eo Ste Nee Cd) re Coes. Nuawite, chal.)
oy \xl Wa Vahowty Wedvess Vesonee ABM, “WA *

| © Ragweed es FR COPY OF GN SQIMEUTS LETTER,

WDeceudser Landy MOLY
“Oke TEND > COME L. AQBrD AND VIDEO RecoaUMS)
a “La RR LiAADEKORY Sy NECA, Votre oe R. Eve.

 
 

LACS), Soden, Decetser DY, WAT; od

TCD May CEERI RTE: OF ELATED <EQUTCE

Ses HERS -peid & re i
| $ Jum Ce wn

pat

conte,
“HalnS. GRD pose

 

 
Ww Af . : h |
NAME: let = GuleskalS | RE En ea ee a) ae
: OS%A-16'

aor Correctional Institution pre qAERCOD PRPS &
0. Box 33

“Terre Haute, IN ans

 

res Deon 3° dd Yh WA
boasts Lack, HET U Ae RE

 

US. Prstad Cour wo

Reo Ge Clebds OF Re ECEIVE

Soo Rel Sk w 31020 |
Nested NF AN) PRO SE OFFIC

 

 

 

 

 

 

LIF Leos VENFEU ge gaadabeG HARI ofa] pigus tigger hy lig head

 
